Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                        Illinois Official Reports                          the accuracy and
                                                                           integrity of this
                                                                           document
                               Appellate Court                             Date: 2020.11.18
                                                                           14:10:41 -06'00'



                  People v. Womack, 2020 IL App (3d) 170208



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             ROBERT B. WOMACK, Defendant-Appellant.



District & No.      Third District
                    No. 3-17-0208



Filed               April 3, 2020



Decision Under      Appeal from the Circuit Court of Kankakee County, No. 06-CF-669;
Review              the Hon. Clark E. Erickson, Judge, presiding.



Judgment            Reversed and remanded with directions.


Counsel on          James E. Chadd, Thomas A Lilien, and Andrew Smith, of State
Appeal              Appellate Defender’s Office, of Elgin, for appellant.

                    Jim Rowe, State’s Attorney, of Kankakee (Patrick Delfino, Thomas D
                    Arado, Chelsea E. Kasten, and Stephanie L. Raymond, of State’s
                    Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel               PRESIDING JUSTICE LYTTON delivered the judgment of the court,
                    with opinion.
                    Justice McDade concurred in the judgment and opinion.
                    Justice Schmidt dissented, with opinion.
                                             OPINION

¶1       Defendant, Robert B. Womack, was found guilty of attempted murder (720 ILCS 5/8-4(a)
     (West 2006)), aggravated battery with a firearm (id. § 12-4.2), and aggravated unlawful use of
     a weapon (id. § 24-1.6(a)(1)(3)(A)). The circuit court sentenced him to an 18-year term, with
     an additional mandatory 20-year enhancement for personally discharging a firearm, for a total
     of 38 years in prison. After an unsuccessful direct appeal and postconviction petition,
     defendant filed a motion for leave to file a successive postconviction petition, which the trial
     court denied. On appeal, defendant claims that he satisfied the cause-and-prejudice test by
     demonstrating that the 20-year firearm enhancement (id. § 8-4(c)(1)(C)) added to his sentence
     violated the proportionate penalties clause of the Illinois Constitution as applied to him under
     Miller v. Alabama, 567 U.S. 460 (2012). We reverse the denial of leave to file a successive
     postconviction petition and remand for second-stage proceedings.

¶2                                        I. BACKGROUND
¶3       Defendant was charged with attempted first degree murder, aggravated battery with a
     firearm, and aggravated unlawful use of a weapon for shooting Michael McCarns on October
     25, 2006. At trial, the evidence revealed that defendant was 16 years old when the shooting
     occurred and that he and McCarns had an argument on the day of the incident. McCarns
     testified that he confronted defendant at defendant’s home and accused him of robbing a friend.
     Lashonda Williams was in her apartment nearby and testified that she heard McCarns threaten
     defendant by saying, “You b*** a*** n***, I’ll whoop your a***.” At some point, the
     argument ended, and McCarns left. After McCarns left, defendant drove to his grandfather’s
     house to retrieve a gun. He then returned to his apartment with a .25 caliber revolver. Later
     that evening, McCarns came back to the apartment complex. He yelled at defendant and
     threatened him. McCarns told defendant that he did not care about defendant or his family and
     that he would shoot them all. Defendant drew his gun and fired five shots at McCarns at close
     range. He shot McCarns four times in the stomach and once in the wrist. McCarns is now
     paralyzed.
¶4       When interviewed by officers, defendant admitted that he shot McCarns but said that
     McCarns threatened him. He stated that McCarns was pointing and yelling at him. He told the
     officers that he tried to walk away but McCarns followed him. He then turned around and shot
     McCarns.
¶5       At sentencing, defendant faced a minimum sentence of 26 years in prison. See 720 ILCS
     5/8-4(c)(1)(C) (West 2006); 730 ILCS 5/5-8-1(a)(3) (West 2006) (Class X sentencing range of
     6 to 30 years with a mandatory 20-year firearm enhancement). The presentencing investigation
     report (PSI) revealed that defendant struggled academically throughout his childhood. He often
     had trouble with his peers and acted out when he was being teased by other students. In the
     ninth grade, he was in a serious car accident and never returned to school. He did not have a
     criminal record.
¶6       At the conclusion of the sentencing hearing, the trial court noted that defendant did not
     show any remorse for the victim, who is now paralyzed. In its discretion, the court sentenced
     defendant to 18 years in prison for attempted first degree murder, plus a 20-year mandatory
     firearm enhancement, resulting in a 38-year sentence. The court merged the aggravated battery
     conviction with the attempted murder conviction. It then sentenced defendant to 3 years for

                                                -2-
       aggravated unlawful use of a weapon, which was to be served concurrently to the attempted
       murder sentence. On direct appeal, this court affirmed the attempted murder conviction and
       reversed defendant’s conviction for aggravated unlawful use of a weapon. People v. Womack,
       392 Ill. App. 3d 1143 (2009) (table) (unpublished order under Illinois Supreme Court Rule 23).
¶7         On October 21, 2009, defendant filed a petition for postconviction relief, alleging that the
       mandatory sentencing guidelines that resulted in his 38-year sentence violated his due process
       rights and that he was denied effective assistance of counsel and the right to an impartial jury.
       The trial court denied his postconviction petition, finding that the firearm enhancement was
       constitutional pursuant to People v. Sharpe, 216 Ill. 2d 481 (2005). On appeal, defendant did
       not challenge the constitutionality of the firearm enhancement, and we affirmed the trial court’s
       denial of his postconviction petition. People v. Womack, No. 3-10-0087 (2012) (unpublished
       summary order under Illinois Supreme Court Rule 23(c)).
¶8         On July 7, 2016, defendant moved for leave to file a successive postconviction petition. He
       alleged that, in light of Miller, 567 U.S. 460, and its progeny, the statutory scheme that led to
       his cumulative 38-year sentence violated the federal and state constitutions both facially and
       as applied. Defendant attached to the motion documents from his childhood showing his
       struggles at school and his placement in special education classes.
¶9         The trial court denied defendant leave to file the petition. In its written order, the court
       noted that defendant’s sentence was “undeniably harsh” but that a discretionary sentence had
       been imposed after consideration of mitigating and aggravating factors.

¶ 10                                           II. ANALYSIS
¶ 11        The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2016))
       contemplates the filing of only one postconviction petition. People v. Ortiz, 235 Ill. 2d 319,
       328 (2009). The Act expressly provides that “[a]ny claim of substantial denial of constitutional
       rights not raised in the original or an amended petition is waived.” 725 ILCS 5/122-3 (West
       2016); see People v. Pitsonbarger, 205 Ill. 2d 444, 458 (2002) (stating that “the procedural bar
       of waiver is not merely a principle of judicial administration; it is an express requirement of
       the statute”). A successive postconviction petition may only be filed if leave of court is granted.
       725 ILCS 5/122-1(f) (West 2016). “Leave of court may be granted only if a petitioner
       demonstrates cause for his or her failure to bring the claim in his or her initial post-conviction
       proceedings and prejudice results from that failure.” Id. A petitioner shows cause by
       identifying a factor that impeded his or her ability to raise as specific claim during his or her
       initial postconviction proceedings. See id. § 122-1(f)(1). Prejudice is shown by “demonstrating
       that the claim not raised during his or her initial post-conviction proceedings so infected the
       trial that the resulting conviction or sentence violated due process.” Id. § 122-1(f)(2).
¶ 12        The cause-and-prejudice test involves a higher standard than the first-stage frivolous or
       patently without merit requirements. People v. Smith, 2014 IL 115946, ¶ 35. Accordingly, if
       the petition satisfies the successive postconviction standard, the first stage is rendered
       unnecessary and the successive petition is docketed for second-stage proceedings. People v.
       Jackson, 2016 IL App (1st) 143025, ¶ 20. In determining whether a petitioner sufficiently
       alleged cause and prejudice so as to be entitled to file a successive petition, the standard of
       review is de novo. People v. McDonald, 405 Ill. App. 3d 131, 135 (2010).
¶ 13        Defendant contends that the trial court erred in denying his motion for leave to file a
       successive postconviction petition. He claims that he sufficiently alleged cause and prejudice

                                                    -3-
       by demonstrating that, under Miller and recent Illinois cases, the 20-year firearm enhancement
       added to his sentence violated the proportionate penalties clause of the Illinois Constitution
       (Ill. Const. 1970, art. I, § 11) as applied to him. See People v. Barnes, 2018 IL App (5th)
       140378; People v. Aikens, 2016 IL App (1st) 133578.
¶ 14        The proportionate penalties clause provides that “[a]ll penalties shall be determined both
       according to the seriousness of the offense and with the objective of restoring the offender to
       useful citizenship.” Ill. Const. 1970, art. I, § 11. An “as applied” constitutional challenge
       requires the defendant to show that the statute at issue violates the Illinois Constitution as
       applied to him. Aikens, 2016 IL App (1st) 133578, ¶ 33. A proportionality violation may be
       found where the penalty imposed for the offense is “cruel, degrading, or so wholly
       disproportionate to the offense as to shock the moral sense of the community.” People v. Miller,
       202 Ill. 2d 328, 338 (2002) (Leon Miller). A punishment that constitutes “ ‘cruel,’ ‘degrading,’
       or ‘so wholly disproportioned to the offense as to shock the moral sense of the community’ ”
       is not clearly defined because “as our society evolves, so too do our concepts of elemental
       decency and fairness which shape the ‘moral sense’ of the community.” Id. at 339. In deciding
       whether a punishment shocks the moral sense of the community, we should evaluate objective
       evidence as well as the community’s changing standard of moral decency. Aikens, 2016 IL
       App (1st) 133578, ¶ 33. In other words, we must consider “the gravity of the defendant’s
       offense in connection with the severity of the statutorily mandated sentence within our
       community’s evolving standard of decency.” Leon Miller, 202 Ill. 2d at 340.
¶ 15        Recent Illinois case law demonstrates that the mandatory imposition of firearm
       enhancements for juveniles no longer reflects Illinois’s evolving standard of decency. In
       Barnes, 2018 IL App (5th) 140378, the court held that the mandatory 15-year enhancement for
       possession of a firearm violated the Illinois Constitution as applied to a 17-year-old defendant
       convicted of armed robbery who had no prior criminal history and who committed the robbery
       with an unloaded gun. Id. ¶ 26 (trial court sentenced the defendant to an aggregate term of 22
       years’ imprisonment). Similarly, in Aikens, 2016 IL App (1st) 133578, the court held that a
       sentencing scheme, which included a 20-year firearm enhancement, was unconstitutional as
       applied to a juvenile convicted of attempted murder of a police officer, aggravated discharge
       of a firearm, and aggravated unlawful use of a weapon, where the juvenile had no criminal
       history, experienced a troubling childhood, and showed rehabilitative potential. Id. ¶¶ 1, 38
       (trial court sentenced the defendant to a total of 40 years in prison).
¶ 16        Newly enacted laws from the Illinois legislature also suggest an evolution in juvenile
       sentencing. Pub. Act 99-69 (eff. Jan. 1, 2016) (adding 730 ILCS 5/5-4.5-105(b)). Under the
       new sentencing provision, the trial court may, in its discretion, decline to impose any applicable
       firearm enhancement when sentencing a person who was under 18 years of age at the time of
       the offense. 730 ILCS 5/5-4.5-105(b) (West 2018). In Aikens, the court concluded that the 20-
       year mandatory enhancement was unconstitutional, as applied, because the court was not
       allowed to consider the defendant’s age and other mitigating factors and the newly enacted law
       expressed a changing standard of moral decency. Aikens, 2016 IL App (1st) 133578, ¶ 33. The
       court explained:
                    “We believe that this decision is consistent with the evolving standards for juvenile
                offenders in this State as evidenced by recent changes that have been made in the way
                that juveniles are tried and sentenced. See Pub. Act 99-69, § 10 (eff. Jan. 1, 2016)
                (adding 730 ILCS 5/5-4.5-105 (West 2014)); [citation]. Now, when a person commits

                                                   -4-
                an offense and is under 18 years of age at the time of the offense, there are additional
                factors the trial court must consider in sentencing that offender, including age,
                impetuosity, and level of maturity, and the trial court ‘may, in its discretion, decline to
                impose any otherwise applicable sentencing enhancement based upon firearm
                possession.’ Pub. Act 99-69, § 10 (eff. Jan. 1, 2016) (adding 730 ILCS 5/5-4.5-105(b)
                (West 2014)). *** While these provisions do not apply retroactively, they are indicative
                of a changing moral compass in our society when it comes to trying and sentencing
                juveniles as adults. [Citations.]” Id. ¶ 38.
¶ 17        Likewise, applying the 20-year mandatory firearm enhancement to defendant in this case
       violates the proportionate penalties clause of our state constitution. As in Barnes and Aikens,
       the juvenile status of defendant at the time of the offense and the circumstance surrounding the
       incident should have some relevance in determining whether to impose the mandatory 20-year
       firearm enhancement. This is particularly true where, as here, a tense exchange occurred
       between the victim and defendant that resulted in the impulsive and reckless decision-making
       behavior to which young minds are more susceptible. See Miller, 567 U.S. at 471.
¶ 18        We further conclude that defendant’s proportionate penalties clause claim satisfies the
       cause-and-prejudice test for successive postconviction petitions. Defendant satisfied the cause
       prong because the primary authority upon which he relied, case law applying the proportionate
       penalties clause of the Illinois Constitution to juvenile defendants whose sentences included
       mandatory enhancements, was not decided until after his direct appeal and the filing of his
       initial petition. See Barnes, 2018 IL App (5th) 140378, ¶ 26; Aikens, 2016 IL App (1st) 133578,
       ¶ 33. He also satisfied the prejudice prong by sufficiently alleging that the mandatory 20-year
       firearm enhancement is unconstitutional, as applied to him, because it precluded adequate
       consideration of his youth, nonexistent criminal record, and other mitigating factors.
¶ 19        The State argues that our decision in People v. Edwards, 2017 IL App (3d) 130190-B,
       demonstrates that defendant’s argument fails to meet the cause-and-prejudice test required for
       a successive postconviction petition. In Edwards, the trial court sentenced defendant to 90
       years for murder and attempted murder. Id. ¶ 46. The sentence imposed included a mandatory
       25-year-to-life firearm enhancement and was greater than the possible minimum aggregate
       sentence of 76 years in prison (45 years for murder and 31 years for attempted murder). On
       appeal, the defendant argued that his 90-year sentence was unconstitutional under Miller
       because it amounted to a de facto life sentence. We found that defendant did not have standing
       to challenge his sentence under Miller because he was not sentenced to the mandatory
       minimum. Id. ¶ 81. We noted that the defendant was sentenced to a discretionary sentence, in
       which the trial court imposed an additional 14 years after evaluating several mitigating and
       aggravating factors. Id. ¶ 78.
¶ 20        We find Edwards distinguishable. Defendant is not arguing that his entire sentence is
       unconstitutional because it resulted in a de facto life sentence. Instead, defendant claims that
       the 20-year firearm enhancement imposed by the trial court violates the proportionate penalties
       clause as applied to him because the enhancement was mandatory. Unlike the defendant in
       Edwards, defendant has standing to challenge the enhancement under Miller because the
       enhancement was mandatory and did not allow the trial court to consider defendant’s age as a
       mitigating factor. Moreover, unlike the defendant in Edwards, defendant is not challenging his
       sentence on direct appeal. Defendant is seeking to reverse the denial of his motion for leave to
       file a successive postconviction petition.

                                                    -5-
¶ 21       In considering leave to file a successive postconviction petition, as with an initial
       postconviction filing, all well-pleaded facts and supporting affidavits should be taken as true.
       People v. Edwards, 2012 IL App (1st) 091651, ¶ 25. Here, the allegations underlying
       defendant’s as-applied proportionate penalties claims, taken as true, are sufficient under Leon
       Miller, Barnes, and Aikens to satisfy the cause-and-prejudice test. See People v. Davis, 2014
       IL 115595, ¶ 42; People v. Warren, 2016 IL App (1st) 090884-C, ¶ 48 (cause-and-prejudice
       test satisfied where defendant brought an eighth amendment challenge to his sentence under
       Miller because the decision was not available for consideration in earlier postconviction
       proceedings).
¶ 22       Defendant’s motion for leave to file his successive postconviction petition, alleging an as-
       applied proportionate penalties clause violation, should have been granted. See Davis, 2014 IL
       115595, ¶ 42; see also Barnes, 2018 IL App (5th) 140378, ¶ 29 (finding as-applied
       proportionate penalties clause violation on direct appeal). The cause is remanded for second-
       stage proceedings to allow for the requisite factual development of those constitutional claims.

¶ 23                                    III. CONCLUSION
¶ 24      The judgment of the circuit court of Kankakee County is reversed and remanded for the
       appointment of postconviction counsel and second-stage proceedings.

¶ 25      Reversed and remanded with directions.

¶ 26       JUSTICE SCHMIDT, dissenting:
¶ 27       I disagree with the majority’s finding that Miller v. Alabama applies. Also, that defendant
       sufficiently pled cause and prejudice.

¶ 28                                I. Miller v. Alabama Is Inapplicable
¶ 29       The majority finds defendant has “standing to challenge the enhancement under Miller
       because the enhancement was mandatory and did not allow the trial court to consider
       defendant’s age as a mitigating factor.” Supra ¶ 20. However, Miller gives defendant no such
       standing.
¶ 30       In Miller, the United States Supreme Court concluded that a mandatory life sentence
       without the possibility of parole prevented the consideration of a juvenile defendant’s youth
       and attendant circumstances. Miller, 567 U.S. at 479. The Court made clear that when
       sentencing a juvenile defendant to life without parole, there must be “the opportunity to
       consider mitigating circumstances before imposing the harshest possible penalty for
       juveniles.” Id. at 489. In People v. Buffer, 2019 IL 122327, ¶ 27, our supreme court thoroughly
       analyzed Miller and its progeny finding,
               “to prevail on a claim based on Miller and its progeny, a defendant sentenced for an
               offense committed while a juvenile must show that (1) the defendant was subject to a
               life sentence, mandatory or discretionary, natural or de facto, and (2) the sentencing
               court failed to consider youth and its attendant characteristics in imposing the
               sentence.”
       The court went on to find a sentence over 40 years represents a de facto life sentence. Id. ¶ 41.


                                                   -6-
¶ 31       Defendant received a 38-year sentence. He must serve 85% of this sentence, equating to a
       32-year term, making him eligible for parole at the age of 48. Defendant did not receive a life
       sentence in any sense. By our own supreme court’s reasoning defendant cannot prevail on a
       claim based on Miller and its progeny.
¶ 32       In Edwards, this court refused to expand Miller and its progeny to include mandatory
       sentencing schemes that do not impose either the death penalty or life without parole. Edwards,
       2017 IL App (3d) 130190-B, ¶ 76. The Miller decision did not prohibit all mandatory penalties
       for juveniles, only the “harshest possible” when a sentencing court is precluded from
       considering mitigating factors. Miller, 567 U.S. at 489. Defendant’s mandatory 20-year firearm
       enhancement pales in comparison to the “harshest possible” or “most severe” of criminal
       penalties, e.g., the death penalty or life without parole. Id.; People v. Patterson, 2014 IL
       115102, ¶ 110. Additionally, the mandatory enhancement did not prohibit the trial court from
       considering defendant’s youth and its attendant circumstances. I would adhere to the logic
       expressed in Edwards and decline to expand Miller into this arena. See Patterson, 2014 IL
       115102, ¶ 110 (“[B]oth this court and the United States Supreme Court have closely limited
       the application of the rationale expressed in Roper, Graham, and Miller, invoking it only in
       the context of the most severe of all criminal penalties.”).

¶ 33                                      II. Cause and Prejudice
¶ 34        Courts disfavor successive postconviction petitions as they plague the finality of criminal
       litigation. Davis, 2014 IL 115595, ¶ 14. When bringing a successive petition, a defendant faces
       immense hurdles relating to procedural default. Id. One basis for relaxing these obstacles is
       where the defendant can show “cause” and “prejudice” for failing to raise the claim earlier.
       725 ILCS 5/122-1(f) (West 2016); see supra ¶ 11.
¶ 35        The majority believes defendant’s allegations taken as true are sufficient under Leon
       Miller, Aikens, and Barnes to satisfy the cause-and-prejudice test, citing Warren and Davis.
       Supra ¶ 21. This is flat-out wrong. Warren and Davis are inapposite. Both cases involved
       juvenile defendants sentenced to life without parole before the announcement of the new
       substantive rule in Miller prohibiting such a sentence absent certain considerations. Warren
       and Davis stand for the proposition that Miller applies retroactively, whether on direct or
       collateral review, to a juvenile defendant whose sentence violates its protections. As discussed
       above, defendant cannot prevail on a challenge based on Miller. Because Miller’s new
       substantive rule does not apply to defendant retroactively, its unavailability does not provide
       cause or prejudice.
¶ 36        I turn next to Aikens and Barnes. In addition to my belief that both cases were wrongly
       decided, they also fail to provide cause. Neither Aikens nor Barnes was a watershed in
       proportionate penalties clause jurisprudence. To my knowledge, the proportionate penalties
       clause existed in 2009 when defendant filed his first postconviction petition and his youth was
       a matter known to all involved. Defendant could have advanced his as-applied proportionate
       penalties clause challenge in his initial postconviction petition relying on Leon Miller and the
       arguments contained within. While Miller, Aikens, and Barnes provide helpful support for
       defendant’s contention, the absence of those decisions when he filed his first postconviction
       petition did not impede him from making his as-applied proportionate penalties clause
       argument. See People v. Guerrero, 2012 IL 112020, ¶ 20 (“[T]he lack of precedent for a
       position differs from ‘cause’ for failing to raise an issue, and a defendant must raise the issue,

                                                   -7-
       even when the law is against him, in order to preserve it for review.”). Everything defendant
       needed to make his as- applied challenge was available to him in 2009. Merely citing Leon
       Miller, Aikens, and Barnes is insufficient to satisfy cause in this matter.
¶ 37       Defendant also failed to plead prejudice. Substantively, the mandatory firearm
       enhancement did not prevent the trial court from “adequately” considering defendant’s age,
       lack of a criminal record, or other mitigating factors contained in the PSI when determining
       his sentence. See People v. Banks, 2015 IL App (1st) 130985, ¶ 19; People v. Hunter, 2016 IL
       App (1st) 141904, ¶ 59. Defendant faced 6 to 30 years for the attempt offense. He also faced
       one to three years for the aggravated unlawful use of a weapon offense. Including the firearm
       enhancement, the trial court could have sentenced defendant to 53 years’ imprisonment.
       Instead, using its discretion, after considering mitigating and aggravating factors, including
       defendant’s age and lack of a criminal record, the court imposed a discretionary sentence of 38
       years, 12 years above the minimum. The court found “this an entirely appropriate case for the
       imposition of a 20-year add-on.”
¶ 38       Aside from being a juvenile at the time of the offense, defendant’s situation in this case is
       in no way similar to the situations presented in Aikens or Barnes. In Aikens, the juvenile
       defendant discharged a firearm at police officers in plain clothes, injuring no one. Aikens, 2016
       IL App (1st) 133578, ¶ 4. The Aikens court rewarded the defendant for poor marksmanship by
       finding the mandatory firearm enhancement unconstitutional as applied under the
       proportionate penalties clause. Id. ¶ 37. The court relied on the fact that while the crime was
       serious, no one was physically harmed. Id. The Aikens court specifically refused to extend
       Miller to find the mandatory firearm enhancement facially unconstitutional. Id. ¶ 32. Instead,
       the court relied on Leon Miller and People v. Gipson, 2015 IL App (1st) 122451, in finding the
       enhancement unconstitutional as applied. Aikens, 2016 IL App (1st) 133578, ¶ 37.
¶ 39       In Barnes, a juvenile defendant used an unloaded revolver to rob a gas station clerk. Barnes,
       2018 IL App (5th) 140378, ¶ 3. While the Barnes court discussed Miller at length, it relied on
       Aikens and Leon Miller in finding the mandatory firearm enhancement unconstitutional as
       applied under the proportionate penalties clause. Id. ¶¶ 23, 25. The court noted that the
       defendant had not caused any physical harm. Id. ¶ 25. In addition to the lack of physical harm,
       defendant used an unloaded gun, expressed remorse, and apologized, taking responsibility for
       his actions. Id.
¶ 40       Moreover, Leon Miller, which both cases rely upon, is inapposite. In that case, the trial
       court refused to apply the mandatory minimum to a juvenile defendant who acted as a lookout
       and subsequently was convicted of two counts of first degree murder based upon
       accountability. Leon Miller, 202 Ill. 2d at 330. The trial court explained,
                   “ ‘I have a 15-year-old child who was passively acting as a look-out for other
               people, never picked up a gun, never had much more than—perhaps less than a
               minute—to contemplate what this entire incident is about, and he is in the same
               situation as a serial killer for sentencing purposes.’ ” Id. at 332.
       “In short, he was ‘the least culpable offender imaginable.’ ” People v. Walker, 2018 IL App
       (3d) 140723-B, ¶ 39 (quoting Leon Miller, 202 Ill. 2d at 341). Our supreme court agreed with
       the trial court, finding the mandatory minimum was unconstitutional as applied under the
       proportionate penalties clause. Leon Miller, 202 Ill. 2d at 342-43.
¶ 41       When imposing a discretionary sentence in this case, the trial court noted,


                                                   -8-
               “This is a case that is more than bad judgment on the part of the defendant. This is a
               case in which the defendant, knowing there was a dispute, an argument taking place,
               left the scene *** specifically for the purpose of arming himself with a loaded pistol.
               Then he returned to the scene. And, again, he shot Mr. McCarns at close range with a
               devastating consequence.”
¶ 42       Defendant was the gunman, not a lookout. He shot McCarns at point-blank range, striking
       him four times in the abdomen and once in the wrist, paralyzing McCarns. It is nothing short
       of miraculous that McCarns survived. This sequence of events does not appear to me as
       “impulsive and reckless decision-making” but, instead, tantamount to premeditation. Supra
       ¶ 17. The trial court stated, “I haven’t heard a word at any time of remorse for what [defendant]
       did.” Aikens, Barnes, and Leon Miller are distinguishable from the instant case on these facts
       alone.
¶ 43       The circuit court did not err in dismissing defendant’s successive postconviction petition.
       Defendant’s sentence was determined according to the seriousness of the offenses and is not
       cruel, degrading, or so wholly disproportionate to the offenses committed as to shock the moral
       sense of the community. As is the case here, “a prison sentence of 40 years or less imposed on
       a juvenile offender provides ‘ “some meaningful opportunity to obtain release based on
       demonstrated maturity and rehabilitation.” ’ ” Buffer, 2019 IL 122327, ¶ 41 (quoting Miller,
       567 U.S. at 479, quoting Graham v. Florida, 560 U.S. 48, 75 (2010)). I find no violation of the
       proportionate penalties clause as applied to defendant. I would affirm.




                                                   -9-